Citation Nr: 1222127	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  02-05 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from September 1980 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a June 2011 decision, the Board denied service connection for an acquired psychiatric disorder, including secondary to service-connected disabilities.  The Veteran subsequently appealed this issue to the United States Court of Appeals for Veterans Claims (Court).  In a January 2012 Order, the Court vacated the pertinent part of Board's June 2011 decision and remanded the issue back to the Board for development consistent with the parties Joint Motion for Partial Remand (Joint Motion).  

The Board's June 2011 decision also remanded for additional evidentiary development the issue of service connection for bilateral shoulder herpes/shingles, claimed as secondary to genital herpes, to the Appeals Management Center (AMC) in Washington, D.C.  The AMC has not yet returned this matter, and a review of the Veteran's electronic records maintained on the Virtual VA system fails to indicate the status of this claim.  Therefore, this issue will be addressed by the Board at a later date when the requested development has been completed and the claim is returned to the Board.  

The appeal is REMANDED to the RO.  


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder, including secondary to service-connected disabilities.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In accordance with the Joint Motion, the Veteran must be scheduled for a VA examination to determine whether her current acquired psychiatric disorder, diagnosed as depression, was caused or aggravated by her service-connected disabilities, including her newly service-connected degenerative disc disease of the lumbar spine.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).  

In April 2012, the Veteran's representative submitted a March 2012 VA examination of the skin.  This evidence has not previously been considered by the RO, and a waiver of RO consideration of this additional evidence has not been received.  Accordingly, the Board must return this matter to the RO for consideration of the additional evidence and issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to obtain an opinion as to the onset/cause of her acquired psychiatric disorder, currently diagnosed as depression.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner.  

Following a review of the Veteran's service and post service treatment records; the Veteran's statements; other lay statements and testimony; and private and VA clinical findings and evaluations reports, the examiner is to report in detail all pertinent symptomatology and findings related to the Veteran's acquired psychiatric disorder.

The examiner is also to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current acquired psychiatric disorder was incurred or aggravated during service (September 1980 to November 1987).

If not, the examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's acquired psychiatric disorder has been aggravated (i.e., increased in severity beyond the natural progress of the condition) by her service-connected disabilities.  

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

2.  Notify the Veteran that it is her responsibility to report for any scheduled examination, and to cooperate in the development of her claim.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and placed in the claims file which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

3.  After completing the above, and any other development as may be indicated, re-adjudicate the issue on appeal, including consideration of all new evidence received since the June 2010 supplemental statement of the case.  If the claim remains denied, provide the Veteran and her representative with a supplemental statement of the case.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


